UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SUZZETTE THOMAS, TIESAH ORTIZ, and JOSE
ORTIZ, individually and on behalf of the minor child J.O.,
                                         Plaintiffs,

                           – against –
                                                                              ORDER
PATRICIA L. MARTIN-GIBBONS, ESQ., DANA J.
                                                                         19 Civ. 7695 (ER)
WILSON-HAYNES, VINOLA WILSON, CARL JOSEPH
HAYNES, JUDGE ROBERT D. MULRAY, THE
CHILDREN’S LAW CENTER, MARTHA
SCHNEIDERMAN, THE CITY OF NEW YORK, and
THE STATE OF NEW YORK,
                           Defendants.


Ramos, D.J.:


         �e Court is in receipt of pro se plaintiﬀs’ letter of November 12, 2019. Doc. 67. �at

letter requests an extension to respond to the Court’s order directing them to amend their

complaint so as to name the minor child J.O. by only his initials in the complaint and to replace

any use of his name and birthdate in the attached exhibits with his initials and birth year,

respectively. See Doc. 5; Fed. R. Civ. P. 5.2(a). �e request is GRANTED. �e plaintiﬀs have

until November 18, 2019 to submit their amended complaint.

         �e Clerk of Court is respectfully directed to mail this order and the previously issued

letter endorsement of November 8, 2019, Doc. 63, to the plaintiﬀs.


It is SO ORDERED.


Dated:    November 14, 2019
          New York, New York
                                                                    Edgardo Ramos, U.S.D.J.
